EXHIBIT 10.7
TRINITY INDUSTRIES, INC.
SUPPLEMENTAL RETIREMENT PLAN
AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I PURPOSE
    2  
1.01 Coordination with Base Plan
    2  
1.02 Duration of Plan
    2  
1.03 Applicability
    2  
ARTICLE II DEFINITIONS AND CONSTRUCTION
    3  
2.01 Definitions
    3  
2.02 Construction
    5  
ARTICLE III DESIGNATION OF PARTICIPANTS
    6  
3.01 Eligibility to Participate
    6  
ARTICLE IV PLAN BENEFITS
    7  
4.01 Calculation of Plan Benefit
    7  
4.02 Time and Form of Plan Payments
    7  
4.03 Distributions Following Plan Termination
    14  
4.04 Payment Upon Death of Participant
    14  
4.05 Funding
    14  
ARTICLE V ADMINISTRATION
    15  
5.01 Duties of Committee
    15  
ARTICLE VI AMENDMENT AND TERMINATION
    16  
6.01 Right to Amend
    16  
6.02 Right to Terminate
    16  
6.03 Rights of Participants
    17  
6.04 Liability of Successor
    17  
ARTICLE VII MISCELLANEOUS
    18  
7.01 Nonguarantee of Employment
    18  
7.02 Nonalienation of Benefits
    18  
7.03 No Preference
    18  
7.04 Incompetence of Recipient
    18  
7.05 Texas Law to Apply
    18  
7.06 Acceleration of Payment
    18  

i



--------------------------------------------------------------------------------



 



TRINITY INDUSTRIES, INC.
SUPPLEMENTAL RETIREMENT PLAN
     TRINITY INDUSTRIES, INC., a corporation organized and existing under the
laws of the State of Delaware (the “Company”), hereby restates the TRINITY
INDUSTRIES, INC. SUPPLEMENTAL RETIREMENT PLAN (the “Plan”), such restatement to
be effective as of January 1, 2009;
WITNESSETH:
     WHEREAS, the Company has adopted the Plan, effective January 1, 1990, to
provide a supplemental retirement benefit to certain of its highly compensated
employees that approximates the additional retirement benefit such employees
would have received under a Company defined benefit pension plan, if such
pension benefit were determined without regard to the limitations on
compensation and benefits imposed by the Internal Revenue Code of 1986, as
amended from time to time (the “Code”); and
     WHEREAS, it is intended that the Plan be an “unfunded” deferred
compensation arrangement for a select group of management or highly compensated
personnel for purposes of the Employee Retirement Income Security Act of 1974,
as amended from time to time (“ERISA”); and
     WHEREAS, the Plan has been operated in good faith compliance with the
requirements of Code Section 409A, as amended by the American Job Creation Act
of 2004, effective January 1, 2005; and
     WHEREAS, in accordance with the transition rules provided under Code
Section 409A, the Company now desires to amend and restate the Plan, effective
January 1, 2009, to meet the applicable requirements of Code Section 409A, and
intends that the Plan be interpreted and administered in accordance with Code
Section 409A and the final Treasury Regulations and applicable administrative
guidance issued thereunder on and after January 1, 2005.
     NOW, THEREFORE, the Company hereby agrees as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
Purpose

1.01   Coordination with Base Plan       To the extent permitted under
applicable law, including, but not limited to, Code Section 409A, the
calculation of accrued benefits under the Plan shall be made in coordination
with the Base Plan. The distribution of such accrued benefits, however, will be
made in accordance with the terms of Article IV of this Plan.   1.02   Duration
of Plan       The Company hopes and expects to continue the Plan indefinitely,
but reserves the right to amend it or terminate it in any respect and at any
time or from time to time, to the extent provided in Article VI hereof.   1.03  
Applicability       This Plan shall apply only to an Employee who begins
receiving benefits from a Base Plan after January 1, 1990, as determined by the
Committee. The provisions of this restatement of the Plan shall apply to a
Participant who Separates from Service on or after January 1, 2005. In the case
of a Participant who Separates from Service prior to January 1, 2005, the rights
and benefits, if any, of such former Employee shall be determined in accordance
with the provisions of the Plan as in effect on the date of his Separation from
Service.

2



--------------------------------------------------------------------------------



 



ARTICLE II
Definitions and Construction

2.01   Definitions       Unless the context otherwise requires, the terms used
herein shall have the meanings set forth in the remaining sections of this
Article II.

  (a)   Affiliate shall mean any entity affiliated with the Company under the
terms of Code Section 414 that has adopted a Base Plan for the benefit of its
employees.     (b)   Amounts Not Subject to Code Section 409A shall mean the
present value of the amount to which the Participant would have been entitled
under the Plan if he voluntarily Separated from Service without cause on
December 31, 2004, and received a payment of the benefits available from the
Plan on the earliest possible date allowed under the Plan to receive a payment
of benefits following the Separation from Service, and received the benefits in
the form with the maximum value.     (c)   Amounts Subject to Code Section 409A
shall mean the total amount accrued by the Participant under the Plan, reduced
by all Amounts Not Subject to Code Section 409A.     (d)   Base Plan shall mean
the defined benefit plan or plans sponsored by the Company and/or its Affiliates
and qualified under Code Section 401(a), from which the Participant is entitled
to receive benefits.     (e)   Beneficial Owner shall have the meaning set forth
in Rule 13d-3 under the Exchange Act.     (f)   Beneficiary shall mean the
individual or individuals entitled to receive benefits payable on behalf of any
Employee under his Base Plan in the event of his death on or after Retirement.  
  (g)   Board shall mean the Board of Directors of the Company.     (h)   Change
in Control shall have the meaning set forth in Sections 4.02(a)(5)(iii) and
4.02(b)(5)(ii).     (i)   Code shall mean the Internal Revenue Code of 1986, as
amended from time to time.     (j)   Committee shall mean the persons appointed
under the provisions of Article V to administer the Plan.     (k)   Company
shall mean Trinity Industries, Inc., a Delaware corporation, as well as its
successor or successors.



3



--------------------------------------------------------------------------------



 



  (l)   Disability or Disabled shall mean, for Plan purposes, a determination
that the Participant:

  (1)   Is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or     (2)   Is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan sponsored by the Employer.

      Any determination of Disability shall be made in accordance with the
requirements of Code Section 409A and any guidance issued thereunder. A
Participant will be deemed to be Disabled if determined to be totally disabled
by the Social Security Administration or under the terms of a Company-sponsored
disability insurance program, provided the terms of such program comply with
Code Section 409A.     (m)   Effective Date of this restatement shall mean
January 1, 2009. The original effective date of the Plan is January 1, 1990.    
(n)   Employee shall mean any individual on the payroll of an Employer (i) whose
wages from the Employer are subject to withholding for purposes of Federal
income taxes and for purposes of the Federal Insurance Contributions Act,
(ii) who is included within a “select group of management or highly compensated
employees,” as such term is used in Section 401(a)(1) of ERISA, and (iii) who is
designated by the Committee as eligible to participate in the Plan.     (o)  
Employer shall mean the Company and any Affiliate of the Company to the extent
that an Employee of such Affiliate is a Participant hereunder.     (p)   ERISA
shall mean the Employee Retirement Income Security Act of 1974, as amended from
time to time.     (q)   Exchange Act shall mean the Securities Exchange Act of
1934, as amended from time to time.     (r)   Key Employee shall mean:

  (1)   an officer of an Employer having annual compensation from the Employer
of more than $130,000 per year, as adjusted from time to time in accordance with
Internal Revenue Service guidelines,

4



--------------------------------------------------------------------------------



 



  (2)   a five percent (5%) owner of an Employer, or     (3)   a one percent
(1%) owner of an Employer having annual compensation from the Employer of more
than $150,000,

      all as determined in accordance with Code Sections 409A and 416(i) and
applicable Treasury Regulations issued thereunder, provided stock in the
Employer corporation is publicly traded on an established securities market.    
(s)   Participant shall mean an Employee who meets the eligibility requirements
as determined by the Committee; provided, however, that effective on and after
the date of a Change in Control, the term “Participant” shall be limited to
those individuals who satisfy the eligibility requirements and who were
Participants in the Plan as of the date immediately prior to the date of such
Change in Control.     (t)   Person shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company or any of
its subsidiaries; (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates; (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities; or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.     (u)   Plan shall mean the Trinity
Industries, Inc. Supplemental Retirement Plan as set forth in this document, as
this document may be amended from time to time.     (v)   Retirement shall mean
the date on which an Employee is eligible to begin receiving benefits from any
Base Plan.     (w)   Separation from Service or Separate from Service shall mean
a termination of employment constituting a “separation from service” within the
meaning of Treasury Regulation 1.409A-1(h).

2.02   Construction       Masculine pronouns used herein shall refer to men or
women or both and nouns and pronouns when stated in the singular shall include
the plural and when stated in the plural shall include the singular, wherever
appropriate.

5



--------------------------------------------------------------------------------



 



ARTICLE III
Designation of Participants

3.01   Eligibility to Participate       The Committee shall meet as necessary to
verify the eligibility of Participants. Participation will be determined solely
by the Committee, and an Employee will not commence participation in the Plan
until notified by the Committee of both his eligibility and the terms and
benefits of the Plan.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
Plan Benefits

4.01   Calculation of Plan Benefit

  (a)   Basic Plan Benefit. Benefits under the Plan shall be actuarially
computed amounts payable to a Participant or Beneficiary so that the annual
payments such Participant or Beneficiary shall receive from the Plan (as limited
by paragraph (c) below) shall equal the amount of the payments which the
Participant would have received at Retirement under the Base Plan except for the
operation of the limits under Code Sections 401(a)(17) and 415, as those limits
are described by the Base Plan.         The benefit payable under the Plan will
be reduced by the amount of plan benefits actually payable to the Participant or
Beneficiary under the Base Plan upon Retirement.     (b)   Determination of
Compensation. If the applicable Base Plan is the Trinity Industries, Inc.
Standard Pension Plan, the Participant’s “accrued benefit” under such plan will
be determined by taking into account, as “compensation”, amounts otherwise
excluded as a result of their deferral under the Supplemental Profit Sharing
Plan for Employees of Trinity Industries, Inc. and Certain Affiliates. For
purposes of this paragraph, any compensation deferred is treated as compensation
for benefit calculation purposes under the Plan only in the year(s) payment
would otherwise have been made but for the deferral.         In addition, the
annual “compensation” used when calculating the benefit under Section 4.01 shall
include incentive compensation earned under the Company’s Incentive Compensation
Agreement when such compensation is earned, irrespective of when such
compensation is actually paid. To be included as “compensation” under
Section 4.01, however, the incentive compensation must ultimately be paid to the
Participant.     (c)   Subsequent Reductions Under Base Plan. The Plan shall not
compensate any Participant or Beneficiary for any adverse effects to the
Participant which result in a reduction of benefits available from the Base Plan
due to changes in the Base Plan benefit formula, social security laws or other
laws and rules.

4.02   Time and Form of Plan Payments

  (a)   Amounts Subject to Code Section 409A

  (1)   Election of Form of Distribution. Within thirty (30) days following
receipt of a written explanation of the terms of and the benefits provided under
the Plan, but not later than thirty (30) days

7



--------------------------------------------------------------------------------



 



      following the first day of the Employer’s taxable year immediately
following the first year during which the Participant accrues a benefit under
this Plan, each Participant must make an irrevocable election as to the form of
payment in a manner that is approved by the Committee. Such election shall apply
to all Amounts Subject to Code Section 409A. The Participant may elect to
receive a distribution of such amounts in any form available under the terms of
the Base Plan as of the date of his election, and an election of a form of
distribution under this Plan need not be the same as the Participant’s
corresponding election under the Base Plan.

  (i)   If an eligible Employee is participating in the Plan in 2008 and desires
to file or modify a previously-filed election, he must complete such an election
or modification and file it with the Committee on or before December 31, 2008;
provided, however, that a Participant may not file a modified distribution
election in 2008 that has the effect of deferring payment of amounts the
Participant would otherwise receive in 2008 or cause payments to be made in 2008
that would otherwise be made subsequent to 2008. Such an election shall not be
treated as a change in the form of a payment under Section 409A(a)(4) of the
Code or an acceleration of a payment under Section 409A(a)(3) of the Code.    
(ii)   A modification of a Participant’s previous election related to the
distribution of Amounts Subject to Code Section 409A may be filed by a
Participant with the Committee provided:

  (A)   Such modification shall not be effective for at least twelve (12) months
after the date on which the modification is filed with the Committee;     (B)  
Other than distributions made on account of death or Disability, any
distributions to which such modification relates shall be deferred for a period
of five (5) years from the date such distributions would otherwise have
commenced; and     (C)   With respect to a distribution made in accordance with
Section 4.02(a)(2)(A) below, such a modification may not be accepted by the
Committee less than twelve (12) months before the date on which distributions
were previously scheduled to begin under the Plan.



8



--------------------------------------------------------------------------------



 



  (2)   Timing of Distribution. Except as otherwise provided, Amounts Subject to
Code Section 409A that are payable under the Plan to a Participant who is
eligible to receive benefits from the Base Plan shall commence as of:

  (A)   The first day of the first month next following the Participant’s
attainment of age 65; or     (B)   If a Participant Separates from Service
before attaining age 65, the first day of the first month next following the
Participant’s Separation from Service.

  (3)   Required Delay for Key Employees. Notwithstanding any other provision of
the Plan to the contrary, if a Participant is a Key Employee and Separates from
Service for a reason other than death, such Participant’s distribution with
respect to Amounts Subject to Code Section 409A may not commence earlier than
six (6) months from the date of his Separation from Service. If it is determined
that compliance with Code Section 409A necessitates distribution on a date
certain, such distribution shall be made, or begin to be made, on the date that
is six (6) months following the date on which the Participant Separates from
Service.     (4)   Distribution for Disability. Notwithstanding any provision of
the Plan to the contrary, in the event a Participant becomes Disabled, he shall
receive a distribution of Amounts Subject to Code Section 409A equal to the
amount calculated in the same manner as under Section 4.02(a)(5)(ii) below,
except that (i) when applying Section 4.02(a)(5)(ii), the term “Separation from
Service” shall be replaced by “Disability” in each place where it appears
therein, and (ii) such distribution shall not include Amounts Not Subject to
Code Section 409A. Distribution shall be in the form elected by the Participant
under Section 4.02(a)(i) and shall commence immediately upon certification by
the Committee that the Participant is Disabled.     (5)   Forfeiture.

  (i)   General Rule. Benefits under the Plan will be paid only to supplement
benefit payments actually made from the Base Plan. If benefits are not payable
under the Base Plan because the Participant has failed to vest or for any other
reason, no payments will be made under the Plan with respect to such Base Plan.
    (ii)   Change in Control. Notwithstanding paragraph (i), in the event that
the Participant Separates from Service for any reason (other than due to death
or Disability) prior to being

9



--------------------------------------------------------------------------------



 



      eligible to receive Retirement benefits under the Base Plan but upon the
occurrence of a Change in Control, then such Participant shall not forfeit his
right to benefits hereunder and shall be entitled to a benefit calculated in
accordance with Section 4.01. Such amount shall be payable to the Participant in
a lump sum cash payment within five (5) days following such Separation from
Service.

  (iii)   Compliance with Code Section 409A. For purposes of this
Section 4.02(a)(5), Change in Control shall have the meaning set forth under
Section 4.02(b)(5)(ii), except no distribution shall be made with respect to
Amounts Subject to Code Section 409A upon a Change in Control unless such event
or transaction constitutes a “change in ownership”, “change in effective
control”, or “change in the ownership of a substantial portion of the assets” of
the Company, within the meaning of Code Section 409A, Treasury
Regulation 1.409A-3(i)(5), or other administrative guidance in effect at the
time of the event or transaction. The occurrence of a Change in Control will be
determined and certified by the Committee strictly in accordance with the
foregoing sentence; the Committee may not exercise discretion in applying the
requirements of the Code, Treasury Regulations, or other relevant guidance in
the determination of the occurrence of a Change in Control. Notwithstanding the
preceding, if Treasury Regulations or other guidance to be issued with respect
to Code Section 409A provide that an accelerated payment due to Change in
Control is not permitted, then such distribution shall be made at the time and
in the manner specified in Section 4.02(a)(1).

  (b)   Amounts Not Subject to Code Section 409A

  (1)   Form of Payment. Except as provided in Section 4.02(b)(5), the Amounts
Not Subject to Code Section 409A payable under the Plan to a Participant who is
eligible to receive benefits from the Base Plan shall be made in the form of a
single life annuity for the life of the Participant with a ten-year period
certain and shall commence at age 65. In calculating the amount of a
Participant’s benefit payments hereunder, the Participant’s benefit shall be
calculated pursuant to Section 4.01 of the Plan assuming that the Base Plan
benefit is to commence at the same time that benefit payments are to commence
hereunder and will be made in the form of a single life annuity for the life of
the Participant with a ten-year period certain (without regard to when the
Participant has elected

10



--------------------------------------------------------------------------------



 



      to have such Base Plan benefit commence and without regard to the form of
the benefit selected under the Base Plan).

  (2)   Modifying the Form of Payment. Notwithstanding the provisions of
(1) above, with respect to Amounts Not Subject to Code Section 409A a
Participant may elect a form of benefit payment under the Plan other than the
form described above from among those optional forms of benefit payments
available under the Base Plan at the time of the election, and/or may elect to
begin the commencement of benefit payments prior to attaining age 65, with the
payment amount adjusted to reflect the different form of distribution or
commencement date using the actuarial assumptions provided in the Base Plan.
Such an election may be made by a Participant only once during any calendar
year, and the election will be effective only if the election is made more than
twelve (12) months prior to the earlier of (i) the date benefit payments would
commence under the Plan without regard to the election or (ii) the date benefit
payments would commence under the Plan pursuant to the election.     (3)  
Timing of Payments. Except as provided in Section 4.02(b)(5), benefits payable
under the Plan will be paid in coordination with any benefits payable to a
Participant from the Base Plan.     (4)   Acceleration of Amounts Not Subject to
Code Section 409A. The preceding provisions of this Section 4.02(b) to the
contrary notwithstanding, any Participant (or beneficiary of a deceased
Participant) who has commenced receiving benefit payments under the Plan and who
has more than one benefit payment remaining to be paid may elect in writing on a
form that is approved by the Committee to waive his right to continue receiving
benefit payments hereunder and in lieu thereof receive one lump sum payment in
an amount equal to 90% of the present value of the benefit payments remaining to
be paid at the time of such lump sum payment. The present value shall be
determined using the actuarial assumptions that would be used for calculating
lump sum distributions under the Base Plan, and the payment will be made in cash
to the Participant (or beneficiary of a deceased Participant) no later than
fifteen (15) days following receipt of his election by the Committee. In the
event that Participant (or beneficiary of a deceased Participant) receives a
lump sum payment in accordance with this provision, no further benefits will be
owed to or on account of such Participant under the Plan and the remaining ten
percent (10%) of the present value of the monthly payments shall be forfeited.  
  (5)   Forfeiture.



11



--------------------------------------------------------------------------------



 



  (i)   General Rule. If a Participant Separates from Service with the Company
prior to his eligibility to receive early, normal or late Retirement benefits
under the Base Plan, he shall forfeit all right, for himself and his
Beneficiary, to any benefits under this Plan; provided, however, that in the
event that such Separation from Service occurs for any reason (other than death
or Disability) upon the occurrence of a Change in Control, then such Participant
shall not forfeit his right to benefits hereunder and shall be entitled to a
benefit calculated in accordance with Section 4.01. Such amount shall be payable
to the Participant in a lump sum cash payment within five (5) days following
such termination.     (ii)   Change in Control. For purposes of this Section, a
Change in Control shall be deemed to have occurred if the event set forth in any
one of the following paragraphs shall have occurred:

  (A)   Any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities unless the
transaction resulting in a Person becoming the Beneficial Owner of thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities is approved in advance by the Board, excluding any Person
who becomes such Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below;     (B)   The following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, on September 9, 2008, constitute the Board and any new director
(other than a director whose initial assumption of office in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on September 9,
2008, or whose appointment, election or nomination for election was previously
so

12



--------------------------------------------------------------------------------



 



      approved or recommended;

  (C)   There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity of any parent thereof) at least
sixty percent (60%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities Beneficially Owned by
such Person any securities acquired directly from the Company or its Affiliates
other than in connection with acquisitions by the Company or its Affiliates of a
business representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities; or     (D)   The Company’s
stockholders approve a plan of complete liquidation or dissolution of the
Company, or a sale or disposition (whether by reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision, or other
similar corporate transaction or event) by the Company of all or substantially
all of the Company’s assets (in one transaction or a series of transactions
within any period of twenty four (24) consecutive months) other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least sixty percent (60%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale. However, a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity (or two or more

13



--------------------------------------------------------------------------------



 



      entities in one transaction or a series of transactions within any period
of twenty four (24) consecutive months), at least sixty percent (60%) of the
combined voting power of the voting securities of which are owned by the
Company’s stockholders in substantially the same proportions as their ownership
of the Company immediately prior to such sale or disposition shall be considered
a Change in Control for purposes of this Section if the Participant is not
offered comparable employment with such entity (or one of such entities). The
sale or disposition of a subsidiary or a division of the Company, or certain
assets of the Company (or of a subsidiary of the Company), shall not be a Change
in Control unless any such transaction or series of related transactions results
in a sale or disposition by the Company of all or substantially all of the
Company’s assets.

4.03   Distributions Following Plan Termination       If the Plan is terminated
pursuant to the provisions of Article VI hereof, the Committee shall cause the
Employer to pay to all Participants all of the vested amounts then standing to
their credit, in accordance with the applicable provisions of Article VI.   4.04
  Payment Upon Death of Participant       In the event of an Employee’s death on
or after Retirement, the Employer shall make any payments called for hereunder
to his Beneficiary. Any payment made by the Employer in good faith shall fully
discharge the Employer from its obligations with respect to such payment, and
the Employer shall have no further obligation to see to the application of any
money so paid.   4.05   Funding       Contributions by the Employer to pay
benefits under the Plan will be made solely out of the general assets of the
Employer. Nothing contained in the Plan and no action taken pursuant to the
provisions of the Plan shall create or be construed to create a trust of any
kind, or a fiduciary relationship between the Employer or the Plan and any
Employee or any other person. Any funds which may be set aside or invested
relative to the Plan shall continue for all purposes to be a part of the general
funds of the Employer and no person other than the Employer shall, by virtue of
the provisions of the Plan, have any interest in such funds. To the extent that
any person acquires a right to receive payment from the Employer under the Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Employer.

14



--------------------------------------------------------------------------------



 



ARTICLE V
Administration

5.01   Duties of Committee       The Committee shall have full power and
authority to interpret, construe and administer the Plan. The Committee’s
interpretation and construction hereof, and actions hereunder, including any
determination of the amount or recipient of any payment to be made under the
Plan, shall be binding and conclusive on all persons and for all purposes. No
member of the Committee or the Board shall be liable to any person for any
action taken or omitted in connection with the interpretation and administration
of the Plan unless attributable to his own willful misconduct or lack of good
faith.

15



--------------------------------------------------------------------------------



 



ARTICLE VI
Amendment and Termination

6.01   Right to Amend       The Company, in its sole and unfettered discretion,
may amend the Plan at any time, provided such amendment does not contravene the
provisions of Code Section 409A and related guidance issued thereunder and
Section 6.03 of the Plan.

6.02   Right to Terminate       The Company may terminate the Plan upon
occurrence of any one of the following:

  (a)   Within twelve (12) months of the Company’s dissolution taxed under Code
Section 331 or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), provided that the amounts deferred under the Plan are
included in the Participants’ gross income in the latest of:

  (1)   The calendar year in which the Plan termination occurs;     (2)   The
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or     (3)   The first calendar year in which the payment is
administratively practicable.

  (b)   Within the thirty (30) days preceding or the twelve (12) months
following a Change in Control, provided all substantially similar arrangements
(within the meaning of Code Section 409A and related guidance issued thereunder)
sponsored by the Company are also terminated, so that the Participant and all
participants under substantially similar arrangements are required to receive
all amounts of compensation deferred under the terminated arrangements within
twelve (12) months of the date of termination of the arrangements.     (c)   At
the discretion of the Company, provided that all of the following requirements
are satisfied:

  (1)   The termination and liquidation of the Plan do not occur proximate to a
downturn in the financial health of the Company;     (2)   All arrangements
sponsored by the Company that would be aggregated with any terminated
arrangement under Treasury Regulation 1.409A-1(c) if the same Participant
participated in all of the arrangements are terminated;

16



--------------------------------------------------------------------------------



 



  (3)   No payments other than payments that would be payable under the terms of
the arrangements if the termination had not occurred are made within twelve
(12) months of the termination of the arrangements;     (4)   All payments are
made within twenty-four (24) months of the termination of the arrangements; and
    (5)   The Company does not adopt a new arrangement that would be aggregated
with any terminated arrangement under Treasury Regulation 1.409A-1(c) if the
same Participant participated in both arrangements, at any time within three
(3) years following the date of termination of the arrangement.

    (d)   Such other events and conditions as the Commissioner of Internal
Revenue may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.

6.03   Rights of Participants       No amendment, suspension or termination of
the Plan shall deprive a Participant of a previously vested amount as of such
date. No amendment, suspension or termination shall be retroactive in effect to
the prejudice of any Participant, except to the extent necessary to comply with
any provision of federal or applicable state laws or except to the extent
necessary to prevent detriment to the Company or any of its Affiliates, or the
current taxation of Participants under Code Section 409A and any guidance issued
thereunder, as so determined by the Board in its sole and unfettered discretion.
The foregoing notwithstanding, in the event it is determined by the Board, in
its sole and unfettered discretion, that any provision in the Plan results in a
violation of the requirements of Code Section 409A and any guidance issued
thereunder, the Board, and any authorized officer so appointed by the Board,
shall have the power to unilaterally modify or eliminate any such provision.

6.04   Liability of Successor       If the Company should reorganize,
consolidate or merge with another entity, the Plan shall become an obligation of
the new entity or of any business taking over the assets, duties or
responsibilities of the Company.

17



--------------------------------------------------------------------------------



 



ARTICLE VII
Miscellaneous

7.01   Nonguarantee of Employment       Nothing contained in the Plan shall be
construed as a contract of employment between any Employer and any Employee, or
as a right of any Employee to be continued in the employment of any Employer, or
as a limitation on the right of an Employer to discharge any of its Employees,
with or without cause.

7.02   Nonalienation of Benefits       Benefits payable under the Plan shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, prior to actually being received by the
person entitled to the benefit under the terms of the Plan; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to benefits payable hereunder shall be void.  
7.03   No Preference       No Participant shall have any preference over the
general creditors of an Employer in the event of such Employer’s insolvency.  
7.04   Incompetence of Recipient       If the Committee shall find that any
person to whom any payment is payable under the Plan is unable to care for his
affairs because of mental or physical illness, accident, or death, or is a
minor, any payment due (unless a prior claim therefor shall have been made by a
duly appointed guardian, committee or other legal representative) may be paid to
the spouse, a child, a parent, a brother or sister or any person deemed by the
Committee, in its sole discretion, to have incurred expenses for such person
otherwise entitled to payment, in such manner and proportions as the Committee
may determine. Any such payment shall be a complete discharge of the liabilities
of the Company under the Plan, and the Company shall have no further obligation
to see to the application of any money so paid.   7.05   Texas Law to Apply    
  THIS PLAN SHALL BE CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE OF TEXAS
EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.   7.06   Acceleration of Payment
      In the event that the Internal Revenue Service formally assesses a
deficiency

18



--------------------------------------------------------------------------------



 



    against a Participant on the grounds that an amount credited to such
Participant’s Accounts under the Plan is subject to Federal income tax (the
“Reclassified Amount”) earlier than the time payment otherwise would be made to
the Participant pursuant to the Plan, then the Committee shall direct the
Employer maintaining such Participant’s Accounts to pay to such Participant and
deduct from such Account the Reclassified Amount. To the extent possible, such
payment will be made in a manner permitted under Code Section 409A and any
guidance issued thereunder so as to comply with such Code Section.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WEHREOF, the Company, Trinity Industries, Inc., has caused this
document to be executed on this 30TH day of September 2008 to be effective as of
the 1st day of January 2009.

            TRINITY INDUSTRIES, INC.
      By:   /s/ Timothy R. Wallace         Name:   Timothy R. Wallace       
Title:   Chairman, CEO & President   

20